 



Exhibit 10.1
EMPLOYMENT AND SEVERANCE AGREEMENT
AS AMENDED AND RESTATED
     This Employment and Severance Agreement (the “Agreement”), originally
effective as of the 21st day of July, 2004, is amended and restated this 5 day
of December, 2007, to be effective as of January 1, 2008, by AGCO CORPORATION, a
Delaware corporation (the “Company”) and Martin Richenhagen (the “Executive”).
This Agreement amends, restates and supersedes the Employment and Severance
Agreement between the Company and the Executive effective as of the 21st day of
July 2004.
WITNESSETH:
     In consideration of the mutual covenants and agreements hereinafter set
forth, the Company and the Executive do hereby agree as follows:

  1.   EMPLOYMENT.

               (a) The Company hereby employs the Executive, and the Executive
hereby agrees to serve the Company, upon the terms and conditions set forth in
this Agreement.
               (b) The employment term commenced on July 21, 2004 and shall
continue in effect for an initial three (3) year term. This Agreement shall
automatically be extended for additional one (1) year terms unless: (i) the
Company notifies the Executive at least 60 days prior to the expiration of the
current term that this Agreement shall not be renewed, or (ii) the Agreement is
terminated pursuant to the provisions of Section 5.

  2.   POSITION AND DUTIES.

               The Executive shall serve as President and Chief Executive of the
Company and shall perform such duties and responsibilities as may from time to
time be prescribed by the Company’s board of directors (the “Board”), provided
that such duties and responsibilities are consistent with the Executive’s
position. The Executive shall perform and discharge faithfully, diligently and
to the best of his ability such duties and responsibilities and shall devote all
of his working time and efforts to the business and affairs of the Company and
its affiliates.

  3.   COMPENSATION.

               (a) BASE SALARY. The Company shall pay to the Executive an annual
base salary (“Base Salary”) of One Million Dollars ($1,000,000 USD), payable in
equal semi-monthly installments throughout the term of such employment subject
to Section 5 hereof (except that the first and last semi-monthly installments
may be prorated, if necessary) and subject to applicable tax and payroll
deductions. The Company shall consider increases in the Executive’s Base Salary
annually, and any such increase in salary implemented by the Company shall
become the Executive’s Base Salary for purposes of this Agreement.
               (b) INCENTIVE COMPENSATION. Provided Executive has duly performed
his obligations pursuant to this Agreement, the Executive shall be entitled to
participate in the Management Incentive Compensation Plan and the Long-Term
Incentive Plan that is implemented by the Company.

 



--------------------------------------------------------------------------------



 



               (c) EXECUTIVE NONQUALIFIED PENSION PLAN. During the term of this
Agreement, the Executive shall be entitled to participate in the AGCO
Corporation Executive Nonqualified Pension Plan (“SERP”), and the SERP shall be
amended to provide for the following:

  (1)   For the purpose of determining years of credited service, the Executive
shall be guaranteed the first five (5) years of service. Benefits shall be
vested and portable if the Executive’s employment is terminated by the Company
without Cause, by the Executive for Good Reason or by the Company by not
renewing this Agreement, even if the Executive’s actual employment is less than
five years.     (2)   In the event the Executive elects to terminate employment
with the Company for reasons other than Good Reason, the benefits of the SERP
shall not be portable.

               (d) OTHER BENEFITS. During the term of this Agreement, the
Executive shall be entitled to participate in the employee benefit plans and
arrangements which are available to senior executive officers of the Company,
including, without limitation, group health and life insurance, pension and
savings, and the Senior Management Employment Policy.
               (e) FRINGE BENEFITS. The Company shall pay or reimburse the
Executive promptly for all reasonable and necessary expenses incurred by him in
connection with his duties hereunder, upon submission by the Executive to the
Company of such written evidence of such expenses as the Company may require.
Throughout the term of this Agreement, the Company will provide the Executive
with the use of a vehicle for purposes within the scope of his employment and
shall pay, or reimburse the Executive for, all expenses for fuel, maintenance
and insurance in connection with such use of the automobile. In no event will
any such reimbursements or payments under this Subsection 3(e) be made, if at
all, later than the last day of the Executive’s taxable year next following the
Executive’s taxable year in which the Executive incurs the expense. The Company
further agrees that the Executive shall be entitled to four (4) weeks of
vacation in any year of the term of employment hereunder, subject to the terms
of the Company’s vacation policy.

  4.   RESTRICTIVE COVENANTS.

               (a) ACKNOWLEDGMENTS. The Executive acknowledges that as an
Executive Officer of the Company (i) he frequently will be exposed to certain
“Trade Secrets” and “Confidential Information” of the Company (as those terms
are defined in Subsection 4(b)), (ii) his responsibilities on behalf of the
Company will extend to all geographical areas where the Company is doing
business, and (iii) any competitive activity on his part during the term of his
employment and for a reasonable period thereafter would necessarily involve his
use of the Company’s Trade Secrets and Confidential Information and, therefore,
would unfairly threaten the Company’s legitimate business interests, including
its substantial investment in the proprietary aspects of its business and the
goodwill associated with its customer base. Moreover, the Executive acknowledges
that, in the event of the termination of his employment with the Company, he
would have sufficient skills to find alternative, commensurate work in his field
of expertise that would not involve a violation of any of the provisions of this
Section 4. Therefore,

2



--------------------------------------------------------------------------------



 



the Executive acknowledges and agrees that it is reasonable for the Company to
require him to abide by the covenants set forth in this Section 4. The parties
acknowledge and agree that if the nature of the Executive’s responsibilities for
or on behalf of the Company and the geographical areas in which the Executive
must fulfill them materially change, the parties will execute appropriate
amendments to the scope of the covenants in this Section 4.

  (b)   DEFINITIONS.

               (i) “Business of Company” means designing, manufacturing,
marketing, and distributing agricultural equipment.
               (ii) “Material Contact” as used in the non-solicitation provision
below means personal contact or the supervision of the efforts of those who have
personal contact with an existing or potential Customer or Vendor in an effort
to further or create a business relationship between the Company and such
existing or potential Customer or Vendor.
               (iii) “Confidential Information” means information about the
Company, its Executives, and Customers which is not generally known outside of
the Company, which the Executive learns of in connection with the Executive’s
employment with the Company, and which would be useful to competitors of the
Company or potentially harmful to the Company’s reputation. Confidential
Information includes, but is not limited to: (1) business and employment
policies, marketing methods and the targets of those methods, finances, business
plans, promotional materials and price lists; (2) the terms upon which the
Company hires employees and provides services to its Customers; (3) the nature,
origin, composition and development of the Company’s products and services; and
(4) the manner in which the Company provides products and services to its
Customers.
               (iv) “Trade Secrets” means Confidential Information which meets
the additional requirements of the Georgia Trade Secrets Act.
               (v) “Territory” means those countries and areas as more
particularly set forth on Exhibit A attached hereto.
               (c) COVENANT OF CONFIDENTIALITY. During the term of this
Agreement, the Executive agrees only to use and disclose Confidential
Information in connection with his duties hereunder and to otherwise maintain
the secrecy of the same. The Executive agrees that for a period of five years
following the cessation of his employment for any reason, he shall not directly
or indirectly divulge or make use of any Confidential Information or Trade
Secrets of the Company without prior written consent of the Company. The
Executive further agrees that if he is questioned about information subject to
this Agreement by anyone not authorized to receive such information, he will
promptly notify the Chairman of the Board. This Agreement does not limit the
remedies available under common or statutory law, which may impose longer duties
of non-disclosure. The Executive will immediately notify the Chairman of the
Board if he receives any subpoenas which could require the disclosure of
Confidential Information, so that the Company may take whatever actions it deems
necessary to protect its interests.
               (d) COVENANT OF NON-COMPETITION. The Executive agrees that while
employed by the Company and for a period of twenty-four (24) months following
the

3



--------------------------------------------------------------------------------



 



cessation of his employment for any reason, he will not compete with the
Business of Company by performing services of the same or similar type as those
he performed for the Company as an employee, contractor, consultant, officer,
director or agent for any person or entity engaged in the Business of Company.
Likewise, the Executive will not perform activities of the type which in the
ordinary course of business would involve the utilization of Confidential
Information or Trade Secrets protected from disclosure by Section 4 (c) of this
Agreement. This paragraph restricts competition only within the Territory.
               (e) COVENANT OF NON-SOLICITATION. The Executive agrees that while
employed by the Company and for a period of twenty-four (24) months following
the cessation of his employment for any reason, he will not directly or
indirectly solicit or attempt to solicit any business in competition with the
Business of Company from any of the Customers with whom the Executive had
Material Contact within the last 18 months of his employment with the Company.
The Executive further agrees that for a period of twenty-four (24) months
following the cessation of his employment, he will not directly or indirectly
solicit or attempt to solicit any Vendors of the Company with whom he had
Material Contact during the last 18 months of his employment with the Company to
provide services to any person or entity which competes with the Business of
Company.
               (f) COVENANT OF NON-RECRUITMENT. The Executive agrees that while
employed by the Company and for a period of twenty-four (24) months following
the cessation of his employment for any reason, he will not directly or
indirectly solicit or attempt to solicit any other employee of the Company for
the purpose of encouraging, enticing, or causing said employee to voluntarily
terminate employment with the Company.
               (g) COVENANT TO RETURN PROPERTY AND INFORMATION. The Executive
agrees to return all of the Company’s property within seven (7) days following
the cessation of his employment for any reason. Such property includes, but is
not limited to, the original and any copy (regardless of the manner in which it
is recorded) of all information provided by the Company to the Executive, or
which the Executive has developed or collected in the scope of his employment
with the Company, as well as all Company-issued equipment, supplies,
accessories, vehicles, keys, instruments, tools, devices, computers, cell
phones, pagers, materials, documents, plans, records, notebooks, drawings, or
papers.
               (h) ASSIGNMENT OF WORK PRODUCT AND INVENTIONS. The Executive
hereby assigns and grants to the Company (and will upon request take any actions
needed to formally assign and grant to the Company and/or obtain patents,
trademark registrations or copyrights belonging to the Company) the sole and
exclusive ownership of any and all inventions, information, reports, computer
software or programs, writings, technical information or work product collected
or developed by the Executive, alone or with others, during the term of the
Executive’s employment. This duty applies whether or not the forgoing inventions
or information are made or prepared in the course of employment with the
Company, so long as such inventions or information relate to the Business of
Company and have been developed in whole or in part during the term of the
Executive’s employment. The Executive agrees to advise the Company in writing of
each invention that Executive, alone or with others, makes or conceives during
the term of Executive’s employment. Inventions which the Executive developed
before the Executive came to work for the Company, if any, are as follows:

4



--------------------------------------------------------------------------------



 



               (i) REMEDIES FOR VIOLATION OF RESTRICTIVE COVENANTS. The
Executive acknowledges that the Company would suffer irreparable harm if the
Executive fails to comply with the foregoing, and that the Company would be
entitled to any appropriate relief, including money damages, injunctive and
other equitable relief and attorneys’ fees. The Executive agrees that the
pendency of any claim whatsoever against the Company shall not constitute a
defense to the enforcement of this Noncompetition Agreement by the Company.
               (j) SEVERABILITY. In the event that any one or more of the
provisions of these restrictive covenants shall be held to be invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby. Moreover, if
any one or more of the provisions contained in these restrictive covenants shall
be held to be excessively broad as to duration, activity or subject, the parties
authorize the Court in which such action is pending to modify said covenants and
enforce them to the extent that the Court deems reasonable.

  5.   TERMINATION.

               (a) DEATH. This Agreement shall terminate upon the death of the
Executive, provided, however, that for purposes of the payment of Base Salary to
the Executive, the death of the Executive shall be deemed to have occurred
ninety (90) days from the last day of the month in which the death of the
Executive shall have occurred.
               (b) DISABILITY. Executive’s employment and all obligations of the
Company hereunder shall terminate upon a finding that the Executive is disabled
under the Company’s group long term disability plan.
               (c) CAUSE. The Company may terminate the Executive’s employment
hereunder for Cause by giving written Notice of Termination to the Executive.
For the purposes of this Agreement, the Company shall have “Cause” to terminate
the Executive’s employment hereunder upon: (i) the conviction of Executive of,
or the entry of a plea of guilty, first offender probation before judgment, or
nolo contendere by Executive to, any felony; (ii) fraud, misappropriation or
embezzlement by Executive; (iii) Executive’s willful failure or gross negligence
in the performance of his assigned duties for the Company, which failure or
negligence continues for more than or was not remedied within thirty
(30) calendar days following Executive’s receipt of written notice of such
willful failure or gross negligence; (iv) Executive’s failure to follow
reasonable and lawful directives of the Board or his breach of his fiduciary
duty to the Company, which failure is not remedied within thirty (30) calendar
days following Executive’s receipt of written notice of such failure; (v) any
act or omission of Executive that has a demonstrated and material adverse impact
on the Company’s business or reputation for honesty and fair dealing, other than
an act or failure to act by Executive in good faith and without reason to
believe that such act or failure to act would adversely impact on the Company’s
business or reputation for honesty and fair dealing; or (vi) the breach by
Executive of any material term of this Agreement, which breach continues for
more than or was not remedied within thirty (30) calendar days following
Executive’s receipt of written notice of such breach.
               (d) WITHOUT CAUSE; GOOD REASON.
               (i) The Company may terminate the Executive’s employment
hereunder without Cause, by giving written Notice of Termination (as defined in
Section 5(e)) to the Executive.

5



--------------------------------------------------------------------------------



 



               (ii) The Executive may terminate his employment hereunder, by
giving written Notice of Termination to the Company. For the purposes of this
Agreement, the Executive shall have “Good Reason” to terminate his employment
hereunder upon (a) a substantial reduction in the Executive’s aggregate Base
Salary and annual incentive compensation taken as a whole, excluding any
reductions caused by the performance of the Company or the Executive, including
but not limited to, the failure by the Executive to achieve performance targets
established from time to time by the Board and/or under the Long Term Incentive
Plan or from below budget performance by the Company, or (b) the Company’s
failure to make payments of Base Pay and incentive compensation, but only upon
notice of such failure given by the Executive and the subsequent failure of the
Company to cure the non-payment within thirty (30) days of such notice.
               (e) NOTICE OF TERMINATION. Any termination by the Company
pursuant to the Subsections (b), (c) or (d)(i) above or by the Executive
pursuant to Subsection (d)(ii) above, shall be communicated by written Notice of
Termination from the party issuing such notice to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision of this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for such termination. A date of termination specified in the
Notice of Termination shall not be dated earlier than ninety (90) days from the
date such Notice is delivered or mailed to the applicable party.
               (f) OBLIGATION TO PAY. Except upon termination for Cause,
voluntary termination by the Executive without Good Reason, or termination as a
result of death or disability, and further subject to Sections 6 and 16 below,
the Company shall (i) pay the compensation specified in this Subsection 5(f) to
the Executive for the period specified in this Subsection 5(f), (ii) continue to
provide, no less frequently than monthly, life insurance benefits during the
remainder of the applicable period, including the Severance Period set forth in
this Subsection 5(f), and (iii) if and to the extent the Executive timely elects
COBRA continuation coverage, pay the Executive on a monthly basis the cost of
COBRA premiums for a period of 18 months or such lesser period as the Executive
continues to have COBRA continuation coverage. If the Executive’s employment
shall be terminated by reason of death, the estate of the Executive shall be
paid all Base Salary and reimbursements otherwise payable to the Executive
through the end of the third month after the month in which the death of the
Executive occurred, plus all bonus or other incentive benefits accrued or
accruable to the Executive through the end of the month in which the death of
the Executive occurred, on the same basis as if the Executive had continued
employment through such times, and the Company shall have no further obligations
to the Executive under this Agreement. If the Executive’s employment is
terminated by reason of disability as determined under the Company’s long term
disability plan, the Executive or the person charged with legal responsibility
for the Executive’s estate shall be paid all Base Salary and reimbursements and
payments otherwise payable to the Executive, including the bonus and other
benefits accrued or accruable to the Executive, on the same basis as if the
Executive had continued employment through the date of disability, and the
Company shall have no further obligations to the Executive under this Agreement.
If the Executive’s employment shall be terminated for Cause, the Company shall
pay the Executive his Base Salary through the date of termination specified in
the Notice of Termination and reimbursements otherwise payable to the Executive
and the Company shall have no further obligations to the Executive under this

6



--------------------------------------------------------------------------------



 



Agreement. If the Executive’s employment shall be terminated by the Company
without Cause, by the Executive for Good Reason or by the Company by not
renewing the Agreement following the initial term or any subsequent term, the
Executive shall be paid all Base Salary and reimbursements and payments
otherwise payable to the Executive, including the bonus and other benefits
accrued or accruable to the Executive, through the date of termination specified
in the Notice of Termination, and the Company shall (x) continue to pay the
Executive the Base Salary (at the rate in effect on the date of such
termination) for a period of two (2) years from the date of such termination
(such two (2) year period being referred to hereinafter as the “Severance
Period”) on the same basis as if Executive had continued employment during the
Severance Period and (y) pay the Executive a pro rata portion of the bonus or
other incentive benefits to which the Executive would have been entitled for the
year of termination had the Executive remained employed for the entire year
which incentive compensation shall be payable at the time incentive compensation
is payable generally under the applicable incentive plans; provided, however,
that notwithstanding the foregoing, the Executive shall not be entitled to any
severance payments under clauses (x) or (y) of this sentence upon and after
reaching age 65. The Executive shall have no further right to receive any other
compensation, benefits or perquisites after the date of termination of
employment except as determined under the terms of this Agreement or any
applicable employee benefit plans or programs of the Company or under applicable
law.
     6. CONDITIONS APPLICABLE TO SEVERANCE PERIOD; MITIGATION OF DAMAGES
               (a) If during the Severance Period, the Executive breaches his
obligations under Section 4 above, the Company may, upon written notice to the
Executive, terminate the Severance Period and cease to make any further payments
or provide any benefits described in Subsection 5(f).
               (b) Although the Executive shall not be required to mitigate the
amount of any payment provided for in Subsection 5(f) by seeking other
employment, any such payments shall be reduced by any amounts which the
Executive receives or is entitled to receive from another employer with respect
to the Severance Period. The Executive shall promptly notify the Company in
writing in the event that other employment is obtained during the Severance
Period.
     7. NOTICES. For the purpose of this Agreement, notices and all other
communications to either party hereunder provided for in the Agreement shall be
in writing and shall be deemed to have been duly given when delivered in person
or mailed by certified first-class mail, postage prepaid, addressed:
in the case of the Company to:
AGCO Corporation
4205 River Green Parkway
Duluth, Georgia 30096
Attention: Stephen Lupton

7



--------------------------------------------------------------------------------



 



in the case of the Executive to:
Martin Richenhagen
2778 Grey Moss Pass
Duluth, Georgia 30097
or to such other address as either party shall designate by giving written
notice of such change to the other party.
     8. ARBITRATION. Any claim, controversy, or dispute arising between the
parties with respect to this Agreement, to the maximum extent allowed by
applicable law, shall be submitted to and resolved by binding arbitration. The
arbitration shall be conducted pursuant to the terms of the Federal Arbitration
Act and (except as otherwise specified herein) the Commercial Arbitration Rules
of the American Arbitration Association in effect at the time the arbitration is
commenced. The venue for the arbitration shall be the Atlanta, Georgia offices
of the American Arbitration Association. Either party may notify the other party
at any time of the existence of an arbitrable controversy by delivery in person
or by certified mail of a Notice of Arbitrable Controversy. Upon receipt of such
a Notice, the parties shall attempt in good faith to resolve their differences
within fifteen (15) days after the receipt of such Notice. Notice to the Company
and the Executive shall be sent to the addresses specified in Section 7 above.
If the dispute cannot be resolved within the fifteen (15) day period, either
party may file a written Demand for Arbitration with the American Arbitration
Association’s Atlanta, Georgia Regional Office, and shall send a copy of the
Demand for Arbitration to the other party. The arbitration shall be conducted
before a panel of three (3) arbitrators. The arbitrators shall be selected as
follows: (a) The party filing the Demand for Arbitration shall simultaneously
specify his or its arbitrator, giving the name, address and telephone number of
said arbitrator; (b) The party receiving such notice shall notify the party
demanding the arbitration of his or its arbitrator, giving the name, address and
telephone number of the arbitrator within five (5) days of the receipt of such
Demand for Arbitration; (c) A neutral person shall be selected through the
American Arbitration Association’s arbitrator selection procedures to serve as
the third arbitrator. The arbitrator designated by any party need not be
neutral. In the event that any person fails or refuses timely to name his
arbitrator within the time specified in this Section 8, the American Arbitration
Association shall (immediately upon notice from the other party) appoint an
arbitrator. The arbitrators thus constituted shall promptly meet, select a
chairperson, fix the time, date(s), and place of the hearing, and notify the
parties. To the extent practical, the arbitrators shall schedule the hearing to
commence within sixty (60) days after the arbitrators have been impaneled. A
majority of the panel shall render an award within ten (10) days of the
completion of the hearing, which award may include an award of interest, legal
fees and costs of arbitration. The panel of arbitrators shall promptly transmit
an executed copy of the award to the respective parties. The award of the
arbitrators shall be final, binding and conclusive upon the parties hereto. Each
party shall have the right to have the award enforced by any court of competent
jurisdiction.

      Executive initials: ___________________________   Company initials:
___________________________

8



--------------------------------------------------------------------------------



 



     9. NO WAIVER. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is approved by the
Board and agreed to in a writing signed by the Executive and such officer as may
be specifically authorized by the Board. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provisions or conditions of this Agreement
at the same or at any prior or subsequent time.
     10. SUCCESSORS AND ASSIGNS. The rights and obligations of the Company under
this Agreement shall inure to the benefit of and be binding upon the successors
and assigns of the Company and the Executive’s rights under this Agreement shall
inure to the benefit of and be binding upon his heirs and executors. Neither
this Agreement or any rights or obligations of the Executive herein shall be
transferable or assignable by the Executive.
     11. VALIDITY. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement, which shall remain in full force and
effect. The parties intend for each of the covenants contained in Section 4 to
be severable from one another.
     12. SURVIVAL. The provisions of Section 4 hereof shall survive the
termination of Executive’s employment and shall be binding upon the Executive’s
personal or legal representative, executors, administrators, successors, heirs,
distributees, devisees and legatees and the provisions of Section 5 hereof
relating to payments and termination of the Executive’s employment hereunder
shall survive such termination and shall be binding upon the Company.
     13. COUNTERPARTS. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
     14. ENTIRE AGREEMENT. This Agreement constitutes the full agreement and
understanding of the parties hereto with respect to the subject matter hereof
and all prior or contemporaneous agreements or understandings are merged herein.
The parties to this Agreement each acknowledge that both of them and their
respective agents and advisors were active in the negotiation and drafting of
the terms of this Agreement.
     15. GOVERNING LAW. The validity, construction and enforcement of this
Agreement, and the determination of the rights and duties of the parties hereto,
shall be governed by the laws of the State of Georgia.
     16. DEFERRED COMPENSATION PLAN OMNIBUS PROVISIONS. Notwithstanding any
other provision of this Agreement, it is intended that any payment or benefit
which is provided pursuant to or in connection with this Agreement which is
considered to be deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”) shall be provided and paid in a
manner, and at such time, including without limitation payment and provision of
benefits only in connection with a permissible payment event contained in
Section 409A (e.g., death or separation from service from the Company and its
affiliates as defined for purposes of Section 409A of the Code), and in such
form, as complies with the applicable requirements of Section 409A of the Code,
to avoid the unfavorable tax consequences provided therein for non-compliance.
For purposes of this Agreement, all rights to payments and benefits hereunder
shall be treated as rights to receive a

9



--------------------------------------------------------------------------------



 



series of separate payments and benefits to the fullest extent allowed by
Section 409A of the Code. If Executive is a “specified employee” (as defined in
Section 409A of the Code) and any of the Company’s stock is publicly traded on
an established securities market or otherwise, then payment of any amount or
provision of any benefit under this Agreement which is considered to be deferred
compensation subject to Section 409A of the Code shall be deferred for six
(6) months as required by Section 409A(a)(2)(B)(i) of the Code (the “409A
Deferral Period”). In the event such payments are otherwise due to be made in
installments or periodically during the 409A Deferral Period, the payments which
would otherwise have been made in the 409A Deferral Period shall be accumulated
and paid in a lump sum as soon as the 409A Deferral Period ends, and the balance
of the payments shall be made as otherwise scheduled. In the event benefits are
required to be deferred, any such benefit may be provided during the 409A
Deferral Period at Executive’s expense, with Executive having a right to
reimbursement from the Company once the 409A Deferral Period ends, and the
balance of the benefits shall be provided as otherwise scheduled. For purposes
of this Agreement, any termination of employment will be read to mean a
“separation from service” within the meaning of Section 409A of the Code where
it is reasonably anticipated that no further services would be performed after
such date or that the level of bona fide services Executive would perform after
that date (whether as an employee or independent contractor) would permanently
decrease to less than fifty percent (50%) of the average level of bona fide
services performed over the immediately preceding thirty-six (36)-month period.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement.

            AGCO CORPORATION
      By:           Name:           Title:           EXECUTIVE
                     

10



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITION OF “TERRITORY”
PURSUANT TO SECTION 4(b)(v)

                  AGCO RECOGNISED CODE   COUNTRY   DISTRIBUTION / REPRESENTATIVE
 
AF
  AFGHANISTAN   Y
AL
  ALBANIA   Y
DZ
  ALGERIA   Y
AO
  ANGOLA   Y
AG
  ANTIGUA AND BARBUDA   Y
AR
  ARGENTINA   Y
AU
  AUSTRALIA   Y
AT
  AUSTRIA   Y
AY
  AZORES   Y
BH
  BAHRAIN   Y
BD
  BANGLADESH   Y
BB
  BARBADOS, WEST INDIES   Y
BE
  BELGIUM   Y
BJ
  BENIN   Y
BO
  BOLIVIA   Y
BA
  BOSNIA   Y
BR
  BRAZIL   Y
BG
  BULGARIA   Y
BI
  BURUNDI   Y
CM
  CAMEROON   Y
CA
  CANADA   Y
CF
  CENTRAL AFRICAN REPUBLIC   Y
CL
  CHILE   Y
CN
  CHINA   Y
CO
  COLOMBIA   Y
CG
  CONGO   Y
CD
  CONGO, DEM REP   Y
CR
  COSTA RICA   Y
HR
  CROATIA   Y
CY
  CYPRUS   Y
CZ
  CZECH REPUBLIC   Y
DK
  DENMARK   Y
DJ
  DJIBOUTI   Y
EC
  ECUADOR   Y
EG
  EGYPT   Y
SV
  EL SALVADOR   Y
EE
  ESTONIA   Y
ET
  ETHIOPIA   Y
FJ
  FIJI   Y
FI
  FINLAND   Y

11



--------------------------------------------------------------------------------



 



                  AGCO RECOGNISED CODE   COUNTRY   DISTRIBUTION / REPRESENTATIVE
 
FR
  FRANCE   Y
GF
  FRENCH GUIANA   Y
PF
  FRENCH POLYNESIA   Y
GA
  GABON   Y
GM
  GAMBIA   Y
GE
  GEORGIA   Y
DE
  GERMANY   Y
GH
  GHANA   Y
GR
  GREECE   Y
GP
  GUADELOUPE   Y
GT
  GUATEMALA   Y
GY
  GUYANA   Y
HT
  HAITI   Y
HN
  HONDURAS   Y
HK
  HONG KONG   Y
HU
  HUNGARY   Y
IR
  I.R.O. IRAN   Y
IS
  ICELAND   Y
IN
  INDIA   Y
ID
  INDONESIA   Y
IQ
  IRAQ   Y
IE
  IRELAND   Y
IL
  ISRAEL   Y
IT
  ITALY   Y
CI
  IVORY COAST   Y
JM
  JAMAICA, WEST INDIES   Y
JP
  JAPAN   Y
JO
  JORDAN   Y
KZ
  KAZAKHSTAN   Y
KE
  KENYA   Y
KW
  KUWAIT   Y
LV
  LATVIA   Y
LB
  LEBANON   Y
LY
  LIBYA   Y
LT
  LITHUANIA   Y
LU
  LUXEMBOURG   Y
MK
  MACEDONIA   Y
MK
  MACEDONIA   Y
MG
  MADAGASCAR   Y
MW
  MALAWI   Y
MY
  MALAYSIA   Y
ML
  MALI   Y
MQ
  MARTINIQUE   Y
MU
  MAURITIUS   Y

12



--------------------------------------------------------------------------------



 



                  AGCO RECOGNISED CODE   COUNTRY   DISTRIBUTION / REPRESENTATIVE
 
MX
  MEXICO   Y
MA
  MOROCCO   Y
MZ
  MOZAMBIQUE   Y
MM
  MYANMAR   Y
NP
  NEPAL   Y
NL
  NETHERLANDS   Y
NC
  NEW CALEDONIA   Y
NZ
  NEW ZEALAND   Y
NG
  NIGERIA   Y
NO
  NORWAY   Y
OM
  OMAN   Y
PK
  PAKISTAN   Y
PS
  PALESTINE   Y
PG
  PAPUA NEW GUINEA   Y
PE
  PERU   Y
PH
  PHILIPPINES   Y
PL
  POLAND   Y
PT
  PORTUGAL   Y
PR
  PUERTO RICO   Y
QA
  QATAR   Y
PA
  REP. OF PANAMA   Y
ZM
  REP. OF ZAMBIA   Y
RO
  ROMANIA   Y
RU
  RUSSIA   Y
RW
  RWANDA   Y
WS
  SAMOA   Y
SA
  SAUDI ARABIA   Y
SN
  SENEGAL   Y
CS
  SERBIA AND MONTENEGRO   Y
SC
  SEYCHELLES   Y
SG
  SINGAPORE   Y
SK
  SLOVAKIA   Y
SI
  SLOVENIA   Y
SB
  SOLOMON ISLANDS   Y
ZA
  SOUTH AFRICA   Y
KR
  SOUTH KOREA   Y
ES
  SPAIN   Y
LK
  SRI LANKA   Y
SD
  SUDAN   Y
SR
  SURINAME   Y
SE
  SWEDEN   Y
CH
  SWITZERLAND   Y
SY
  SYRIA   Y
TW
  TAIWAN   Y

13



--------------------------------------------------------------------------------



 



                  AGCO RECOGNISED CODE   COUNTRY   DISTRIBUTION / REPRESENTATIVE
 
TZ
  TANZANIA   Y
TH
  THAILAND   Y
CD
  THE DEM. REP. OF THE CONGO   Y
TG
  TOGO   Y
TO
  TONGA   Y
TT
  TRINIDAD AND TOBAGO   Y
TN
  TUNISIA   Y
TR
  TURKEY   Y
UG
  UGANDA   Y
UA
  UKRAINE   Y
AE
  UNITED ARAB EMIRATES   Y
GB
  UNITED KINGDOM   Y
US
  UNITED STATES   Y
UY
  URUGUAY   Y
VN
  VIETNAM   Y
ZW
  ZIMBABWE   Y

14